·                   ." o~ SQyt\Ct.
                      Case 1:19-cv-00681-ELR Document 3 Filed 02/11/19 Page 1 of 4
              \~ c\.t.\,
~t.Ct.\'Jt.\)\\.~.\l.C. f>,\\(\{\\a   .

                         t 1.\)\~
  ,
    \.
    I:
              ft.~ \)             c\e\\\ UNITED STATES DISTRICT COURT
                           ~ 1"\\1 c\e~~   NORTH GEORGIA DISTRICT
                            \)e\\""
                                              ATLANTA DIVISION



         POMDREST J. HENRY,
         Plaintiff
                                                                        I, •   i
                                                                               I.

         v.                                                        Casero
         INTERLOGIX,
         Defendants



                                                COMPLAINT

         COMES NOW, Pomdrest J. Henry, Plaintiff above named, and files this civil action based

         on the Telephone Consumer Protection Act (TCPA.)


         1. Pomdrest J. Henry, (Plaintiff) is a resident of the state of Georgia and a citizen of the

              United States of America whose address is 3799 Main St 87429 Atlanta, Georgia

              30349.


         2. Interlogix, Inc. is a foreign for profit corporation, currently revoked in the State of

         Georgia.


         3. Interlogix, Inc. has a principal office address of 895 Tower Center Pkwy - Bradenton,

         Florida 34202. Its registered agent in Georgia is Corporation Service Company whose

         address is 40 Technology Parkway South - Suite 300 - Norcross, Georgia 30092.
          Case 1:19-cv-00681-ELR Document 3 Filed 02/11/19 Page 2 of 4




4. The Plaintiff is entitled to the relief sought - as the Defendant(s) have shown a willful

noncompliance to the Telephone 'Consumer Protection Act (TCPA) guidelines. The

TCPA is codified as 47 U.S.C. § 227. The TCPA restricts telephone solicitations (i.e.,

telemarketing) and the use of automated telephone equipment. (Bell v. Atlantic Corp. v.

Twobly 550 US 544,570 (2007),15 USC 1681 (n)(a)( l)(A) , 15 USC 1681(n)(a)(2)).



6. The Plaintiff is entitled to the relief sought as the Defendant(s) have shown a willful

noncompliance to the Telephone Consumer Protection Act by continuously placing calls

to the Plaintiff for the purpose of solicitation, via automated telephone equipment, despite

requests from Plaintiff to be removed from any and all calling lists. Bell Atl. Corp. v.

Twobly 550 US 544,570 (2007),15 USC 168J(n)(a)(J)(A), J5 USC 1681(n)(a)(2).



7. This Court has jurisdiction over this matter to enforce any liability created without

regard to the amount in controversy as the action addresses the Telephone Consumer

Protection Act.

8. The Plaintiff has been harmed by the actions of the Defendant(s).

9. This Court has federal question subject matter jurisdiction of this matter. Mims v.
Arrow Financial Services, LLC,       US _ , J32 S. Ct. 740,181 L. Ed. 2d 88J (Jan. 18,
20J2)

10. Telephone Consumer Protection Act (TCPA) was designed to protect consumers
from unwanted Text messages, telephone calls, and faxes.

II. The law provides statutory damages of $500.00 per call or text up to $1,500.00 if a
Plaintiff is able to prove that the defendant willfully violated the law.
          Case 1:19-cv-00681-ELR Document 3 Filed 02/11/19 Page 3 of 4




                                        HISTORY

  . On December 27th, 2018 ,at approximately 2:00 p.m., the Plaintiff received one of

many repeated phone calls. Said calls either displayed different phone numbers, or there

was a display of Scam Likely as the caller.

   Plaintiff had been receiving robo calls from a company offering home services. The

recorded speaker was identified only as Sarah. The calls were on the behalf of Interlogix

- an affiliate of GE.

   Plaintiff, on numerous occasions, had held for the completion of the recording in an

effort to speak with an agent of the company. Plaintiff had requested multiple times that

the company remove the number from its call log I data base, to no avail.

recklessly enter the driveway of her personal home.

   Plaintiff began to screenshot the call information, not only to have proof of the

nuisance calls. But additionally, Plaintiff attempted to call back to the company hoping

to speak with a supervisor, make a complaint, and agaIn request cessation of the calls.

   When Plaintiff dialed the number(s) from which calls had been received, it was

determined that the numbers that were displayed were Google Voice number, cell phone

number that did not accept incoming calls, and other number that would be untraceable.
          Case 1:19-cv-00681-ELR Document 3 Filed 02/11/19 Page 4 of 4




 Telemarketing or advertising calls made using equipment which has the capacity to

store or produce the phone numbers to be called, using a random or sequential number

generator is considered an Automatic Telephone Dialing Systems (ATDS.)

   Telemarketing or advertising calls made using an ATDS require prior express written

consent ("PEWC"). Plaintiff did not give consent, written or otherwise, for this company

to call her cell phone. Plaintiff did not give prior express consent ("PEC"), eitJler.

   Plaintiff also made multiple requests for the calls to cease. Instead of complying with

the request of the Plaintiff, the calls continued and became more frequent. (See

attachment - screenshots of several calls.)




   WHEREFORE, Plaintiff prays that this Court grants the following relief:

1. Award damages in the amount of three thousand US dollars ($3,000.00) - which

   amount to $500.00 per violation listed herein;

2. Award $1,500.00 for willful noncompliance, as Plaintiff requested cessation of calls

   which, to date, have not stopped;

3. Award punitive damages as this Court deems appropriate.

Respectfully submitted this 30th da of January, 2019.




Atlanta, Georgia 30337
678.733.0141
pjhenry@johnickie.com
